Johnston, J.,
dissenting: I am unable to concur in the conclusion arrived at by my associates in respect to the defense of former adjudication. In my view the Hammond case, alluded to in the foregoing opinion, and decided in 1878, determined and finally disposed of the question presented in the present action. This case is brought in the name of the state, on the relation of the attorney general, against the county officers of Rush county, to compel them to remove their offices from La Crosse to Walnut City; but the real question to be determined is, which place is the county seat ? The earlier case was also brought in the name of the state, upon the relation of Hammond, against a county officer to compel him to remove his office from Walnut City to La Crosse; and the only question raised there for decision was, which place was the county seat ? That case was prosecuted under a provision of article 7 of the election laws, (Comp. Laws of 1879, p. 405,) which authorizes one or more of the electors of a county to use the name of the state for the purpose of contesting and having determined the question, where is the county seat? The action thus brought is not a private one, nor for the enforcement of a private right. The elector need not have an interest special or peculiar to himself, in order to institute and *183prosecute the action. By a public law he is authorized to use the name of the state against a public officer for the adjudication of a question of public interest. The attorney general and county attorney may institute such an action by virtue of the general authority conferred by the state on those officers; but they derive their power from no higher source than did Hammond, who was expressly authorized by the laws of the state to maintain an action for the adjudication of the quesr tion which is presented in the present case. It was certainly competent for the legislature to authorize other officers or persons than the attorney general or county attorney to prosecute such actions, and when that is done the judgment rendered must necessarily bind the state. For reasons which must be regarded as sufficient, this power was conferred on the electors of the county, and it was by virtue of this power and in behalf of the public that Hammond was acting. He sued in a representative rather than a private capacity, and in a court of competent jurisdiction, and the judgment given upon the question involved is just as conclusive upon the state as though the action had been brought by some other authorized representative. The action may be brought on the relation of one or many electors, and against one or all of the county officers; but whether brought by the attorney general or county attorney, or an elector or many electors, and against one, several, or all of the county officers, it is in the name of the state, brought at the instance and on the authority of the state; and in every case the issue, to be tried is, where is the seat of county government ? That question can be as fully examined and determined in an action by an officer or an elector against one officer as against all of them; and the result is just as binding and conclusive when one elector relates as when many do. If nine-tenths of the electors had used the name of the state in an action against all of the county officers, and a judgment had been given declaring a certain place to be the county seat, and requiring the officers to remove and hold their offices at such place, could the state, at the instance of some other elector, or at the instance of the county attorney, or attorney *184general of the state, reopen and retry the question thus settled ? As well might it be said that an action prosecuted to judgment by the county attorney for the same purpose did not preclude the state by the attorney general from immediately commencing an action to litigate the same issue. The location of the county seat of Eush county was the issue adjudicated nearly ten years ago in the Hammond case, and the judgment then given was approved by this court. It is the only substantial issue presented by the state in the present action, and its determination necessarily involves the same vote which formed the subject of inquiry and decision in the Hammond case. On the principles of res adjudícala, that judgment, so approved, in my opinion ends the controversy, and for many reasons it ought not to be disturbed at this late day. Believing that the state was concluded by the former adjudication, I will express no opinion upon the other questions that have been discussed. The peremptory writ should be denied.